DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
Applicant argues that McPherson and Schwefe are not analogous references. Applicant argues that the art is not analogous to each other since McPherson is directed to preventing excessive wear on bearing surfaces of drill motors and Schwefe is directed to excessive torque and overloading the drill bit. Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are directed to bearing structures in the wellbore art which is the same field of endeavor as the invention and each other. Therefore, the art is analogous. Furthermore, it should be noted that Schwefe is used to teach a range of percentage of cobalt by weight for a bearing surface.
Applicant argues that one would not have a reasonable expectation of success in combining McPherson and Schwefe and would instead destroy the reference since McPherson is designed to prevent wear. Examiner respectfully disagrees. The invention of McPherson is to prevent excessive wear (Abstract). McPherson teaches using 40-80% by weight of WC-Co (Col. 3, lines 6-24). What McPherson lacks is the disclosure of the exact weight of Cobalt. However, due to the large range it is easily conceivable that a percentage by weight of 2% or greater could be considered by one of ordinary skill in the art. There is nothing to suggest that having the percentage of cobalt taught by Schwefe would make the wear of McPherson excessive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 20-23, 25-26, 28-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 4,764,036) in view of Schwefe (US 2010/0276200).
With respect to claim 1: McPherson discloses a tubular assembly, the assembly comprising: 
a first tubular (11, 15, 17) including an outer wall, an inner wall, and a hollow that is at least partially defined by the inner wall (Fig. 1); 
a second tubular (13, 16, 18) including an outer wall, wherein the second tubular is movably engaged with the first tubular (Col. 2, lines 20-46), such that the second tubular is at least partially positioned within the hollow of the first tubular (Fig. 1); 
a tubular engagement interface (27, 29) comprising a body (cylindrical ring of 27, 29; Figs. 1-3), the body including a body engagement surface (outside surface of 27, 29), and a polycrystalline diamond element (51) coupled with the body (Figs. 2-3), the polycrystalline diamond element including a diamond engagement surface (outside surface of 51); 
wherein the tubular engagement interface is coupled with one of the first or second tubulars (Figs. 1-2; Col. 2, lines 47-52), such that the diamond engagement surface engages with an opposing engagement surface (inside surface of 15, 17 that meet up with 27, 29; Fig. 1) of the other of the first or second tubulars (Col. 2, lines 20-46; Col. 4, lines 12-26), and wherein the opposing engagement surface is a metal surface (Col. 4, lines 12-26; Col. 3, lines 6-24), the metal surface comprising a metal that 
McPherson does not explicitly disclose the metal comprises at least 2 wt.% of the diamond solvent or diamond catalyst. Schwefe teaches a metal comprising at least 2 wt.% of the of a diamond solvent or diamond catalyst (¶ [0055]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the cobalt range of Schwefe with the invention of McPherson since doing so would allow for wear and allow for the thickness of the material to be changed during operations (Schwefe ¶ [0055-56]). Furthermore, it would be obvious to one having ordinary skill in the art at the time of filing to combine the cobalt range of Schwefe with the invention of McPherson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
	With respect to claim 2: The combination of McPherson and Schwefe does not explicitly teach the tubular engagement interface is coupled with the inner wall of the first tubular such that the diamond engagement surface is are engaged with the opposing engagement surface of the outer wall of the second tubular. However, McPherson does teach the invention can have a tubular engagement interface coupled with the inner wall of the first tubular (Col. 4, lines 15-20) and the diamond engagement surface coupled to the outer wall of the second tubular (Fig. 1) is engaged with the opposing engagement surface (inside surface of 15, 17 that meet up with 27, 29; Fig. 1) on the inside wall of the first tubular (Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to reverse the configuration of the tubular engagement interface and the opposing engagement surface, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
With respect to claim 3: McPherson from combination of McPherson and Schwefe further teaches the tubular engagement interface is coupled with the outer wall of the second tubular such that the diamond engagement surface is engaged with the opposing engagement surface of the inner wall of the first tubular (Figs. 1-3).
With respect to claim 4: McPherson from combination of McPherson and Schwefe further teaches the second tubular is slidingly engaged within the first tubular, rotatably engaged within the first tubular, or combinations thereof (Col. 2, lines 20-46; Col. 4, lines 12-26; Fig. 1).
With respect to claims 5 and 7: The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the polycrystalline diamond element is positioned on the body such that at least a portion of the diamond engagement surface is positioned above/below the body engagement surface, such that the diamond/body engagement surface is engaged with the opposing engagement surface. There are a finite number of possible combinations for the relationship of the diamond engagement surface and the body engagement surface. The diamond engagement surface can be above, below, or flush with the body engagement surface. It is within the ordinary skill in the art to select from a finite number of possible solutions. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Therefore, it would be obvious to one having ordinary skill in the art at the time of filing to select from the finite number of possibilities in order to optimize operations.
With respect to claim 6: McPherson from combination of McPherson and Schwefe further teaches the polycrystalline diamond element is positioned on the body such that at least a portion of the diamond engagement surface is flush with the body engagement surface (Figs. 1, 3), such that the diamond engagement surface and the body engagement surface are engaged with the opposing engagement surface (Figs. 1, 3).
With respect to claim 10: McPherson from the combination of McPherson and Schwefe further teaches the metal comprises iron or an alloy thereof, titanium or an alloy thereof, cobalt or an alloy 
With respect to claim 11: The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the diamond engagement surface has a surface finish of at most 20 μin. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the surface finish limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 20: All aspects of the claimed invention are taught as discussed in the rejection of claim 1 above.
With respect to claim 21: All aspects of the claimed invention are taught as discussed in the rejection of claim 2 above.
With respect to claim 22: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above.
With respect to claim 23: All aspects of the claimed invention are taught as discussed in the rejection of claim 4 above.
With respect to claim 25: McPherson from the combination of McPherson and Schwefe further teaches interfacing the engagement includes simultaneously engaging the body engagement surface and the diamond engagement surface with the opposing engagement surface of either the second 
With respect to claim 26: All aspects of the claimed invention are taught as discussed in the rejection of claim 5 above.
With respect to claim 28:  The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the metal comprises from 45 to 100 wt.% of the diamond solvent or diamond catalyst based on the total weight of the metal. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the percentage weight of the diamond solvent/catalyst limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 29: Schwefe from the combination of McPherson and Schwefe further teaches the metal surface is softer than tungsten carbide (¶ [0055]).
	With respect to claim 30: All aspects of the claimed invention are taught as discussed in the rejections of claims 1 and 10 above.
With respect to claim 35: All aspects of the claimed invention are taught as discussed in the rejection of claim 1 above.
With respect to claim 36: The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the diamond catalyst or diamond solvent is iron or an alloy thereof, titanium or an alloy thereof, nickel or an alloy thereof, ruthenium or an alloy thereof, rhodium or an alloy thereof, palladium or an alloy thereof, chromium or an alloy thereof, manganese or an alloy thereof, copper or an alloy thereof, or tantalum or an alloy thereof.  
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

	
Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McPherson and Schwefe as applied to claim 1 above, and further in view of Moore (US 2008/0217063).
With respect to claim 5: The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the polycrystalline diamond element is positioned on the body such that at least a portion of the diamond engagement surface is positioned above the body engagement surface, such that the diamond engagement surface is engaged with the opposing engagement surface. Moore teaches an element (18) having an engagement surface (outer surface of 18) and a body (14) having a body engagement surface (outer surface of 14) wherein the element is positioned on the body such that a portion of the engagement surface is positioned above the body engagement surface (Figs. 1-2). It would be obvious to one having ordinary skill in the art at the time of filing to combine the raised configuration of Moore with the invention of McPherson and Schwefe since doing so reduces flow restriction (Moore ¶ [0006]).
With respect to claim 26: All aspects of the claimed invention are taught as discussed in the rejection of claim 5 above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McPherson and Schwefe as applied to claim 30 above, and further in view of DiGiovanni (US 8,757,299).
With respect to claim 34: The combination of McPherson and Schwefe teaches all aspects of the claimed invention except for the metal surface comprises an iron- based superalloy, a cobalt-based superalloy, or a nickel-based superalloy. DiGiovanni teaches it is known in the art to have layer containing an iron- based superalloy, a cobalt-based superalloy, or a nickel-based superalloy (Col. 13, lines 7-22). It would be obvious to one having ordinary skill in the art at the time of filing to combine the iron layer in the surface with the invention of McPherson and Schwefe since doing so would provide greater hardness (Col. 13, lines 22).	

Allowable Subject Matter
Claims 8-9, 24, 27, 31-33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.